Cardona, P. J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III disciplinary hearing, petitioner, a prison inmate participating in a temporary release program, was found guilty of violating a prison rule requiring compliance with all temporary release programming rules and regulations. This charge arose as a result of the events occurring on April 6, 1994, when, after arguing with his mother and brother, petitioner took the family car and sped away, leading to a high-speed chase with the police resulting in petitioner crashing the vehicle into a tree. At the hearing, petitioner pleaded guilty to *774the charge, made no procedural objections and stated that he did not want any witnesses. After the determination of guilt was affirmed upon administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging the determination.
We confirm. The misbehavior report and petitioner’s own admissions at the disciplinary hearing provided substantial evidence for the determination of guilt. Furthermore, inasmuch as petitioner raised no objections to the sufficiency of the misbehavior report, the adequacy of his employee assistance or the qualifications of the Hearing Officer at the disciplinary hearing, he has failed to preserve these claims for our review (see, Matter of Lanham v Coombe, 233 AD2d 629; Matter of Grassia v Tracy, 232 AD2d 930, 931; Matter of Rodriguez v Coughlin, 190 AD2d 919, 920).
We have considered petitioner’s remaining arguments, including his claim of bias on the part of the Hearing Officer, and find them to be unsupported by the record.
Mikoll, Mercure, Casey and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.